Citation Nr: 1107227	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an effective date earlier than March 13, 2007 for 
the grant of service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  

A hearing was held on August 13, 2009, in White River Junction, 
Vermont, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's original claim of service connection for a 
nervous disorder (claimed as bipolar disorder) was received in 
February 2000.  In a July 2001 decision, the Board denied service 
connection for a psychiatric disorder to include bipolar 
disorder, which was vacated by the United States Court of Appeals 
for Veterans Claims (Court) in March 2002.  

3.  In a February 2005 decision, the Board denied service 
connection for a psychiatric disorder.  In November 2006, the 
Court affirmed the February 2005 Board decision.  

4.  On March 13, 2007, the RO received the Veteran's request to 
reopen her claim for service connection for a psychiatric 
disorder, which was thereafter granted for bipolar disorder, 
effective March 13, 2007, the date of the receipt of the claim to 
reopen.   


CONCLUSION OF LAW

The criteria for an effective date earlier than March 13, 2007, 
for the grant of service connection for bipolar disorder have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.155, 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, with respect to the claim for an earlier effective 
date, the Board notes that such notice is unnecessary in this 
case because the Veteran is challenging the effective date for 
grant of service connection for bipolar disorder in an August 
2008 rating decision.  If, in response to notice of its decision 
on a claim for which VA has already given the § 5103 notice, VA 
receives a notice of disagreement that raises a new issue, § 
7105(d) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but § 5103 does 
not require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See VAOPGCPREC 
8-03 (December 22, 2003).  Thus, the Board finds that under the 
holding in VAOPGCPREC 8-03, further notice from VA to the Veteran 
is not required with regard to her claim for an effective date 
prior to March 13, 2007, for the grant of service connection.

In addition, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, because the notice that was provided before service 
connection for bipolar disorder was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

The Board further notes that the duty to assist the Veteran has 
been satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA records, 
Social Security Administration (SSA) records, and private 
treatment records are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's claim.  
The Veteran was also provided the opportunity to testify at a 
hearing before the Board.  VA has further assisted the Veteran 
and her representative throughout the course of this appeal by 
providing them an SOC and a SSOC, which informed them of the laws 
and regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.

The Board concludes that the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of her claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by VA.  38 
U.S.C.A. § 5101(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.151(a) 
(2010).  In general, the effective date of an award based on an 
original claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2010).  However, if the claim is received within 
one year after separation from service, the effective date of an 
award of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400(b)(2)(i) (2010).  The 
effective date of an award of disability compensation based on a 
claim to reopen after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.400(q)(ii), (r) (2010).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action indicating an intent to apply for one or 
more benefits under laws administered by VA from a claimant may 
be considered an informal claim. Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) 
(2010).  To determine when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that March 13, 
2007, is the correct date for the grant of service connection for 
bipolar disorder.  Although the Veteran has contended that she is 
entitled to an earlier effective date for her award of service 
connection for bipolar disorder, there is no basis under the 
governing legal criteria to establish that she is legally 
entitled to an earlier effective date.

The Veteran originally filed a claim of service connection for 
bipolar disorder that was received by the RO on February 29, 
2000.  The July 2000 rating decision denied the Veteran's claim 
for service connection for a nervous disorder, claimed as bipolar 
disorder.  The Veteran appealed the decision and in a July 2001 
decision, the Board denied the Veteran's claim for service 
connection.  The Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims ("Court").  In 
March 2002, the Court issued an order, endorsing the joint motion 
for remand, and thereby vacating the Board's July 2001 decision.  
In November 2002, the Board requested a medical opinion from the 
Veteran's Health Administration (VHA).  In November 2003, the 
Board remanded the Veteran's claim for additional development.  
In a February 2005 decision, the Board denied the Veteran's claim 
for service connection for a psychiatric disorder.  Although it 
is not clear in the claims file, it appears that the Veteran 
appealed the Board's February 2005 decision to the Court.  The 
Board recognizes that the Court's decision is not included in the 
claims file, but it is readily available on the Court's website.  
However, the Board is precluded from citing to the Court case as 
to do so would reveal the Veteran's name, and although Court 
proceedings are public, Board decisions are not, and the Board 
must protect the privacy of the Veteran.  The Court's November 
2006 memorandum decision affirmed the Board's February 2005 
decision and, therefore, the Board's February 2005 decision is 
final.  38 C.F.R. § 20.1100.  

On March 13, 2007, the Veteran filed a petition to reopen the 
claim for service connection for a psychiatric disorder.  In an 
August 2008 decision, the RO granted service connection for 
bipolar disorder, assigning a 100 percent disability rating, 
effective March 13, 2007.  

Based on a review of the claims file, the Board finds that the 
effective date of March 13, 2007, is the earliest effective date 
assignable for the issue on appeal.  The crux of the Veteran's 
argument that she is entitled to an earlier effective date of 
February 29, 2000 is that she did not receive notice of the 
Court's November 2006 memorandum decision.  She testified that 
she believed the issue of service connection was before the Court 
and did not know whether the issue was decided.   

However, VA is a separate entity from the Court.  The Court 
entered a decision and that decision is binding upon the Board.  
If the Veteran seeks to overturn a decision of the Court, she 
must have her complaint addressed by the Court, not the Board.  
Her argument does not provide a basis for an earlier effective 
date.

Thus, the February 2005 Board decision is final.  38 C.F.R. 
§ 20.1100.  The next request to reopen the claim of service 
connection for a psychiatric disorder was received on March 13, 
2007.  The Board has reviewed the records and found no earlier, 
pending claim.  Servello v. Derwinski, 3 Vet. App. 196 (1992) 
(the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits).  
Neither the Veteran nor her representative has pointed to any 
other communication evidencing an intent to seek reopening of the 
claim of service connection for a psychiatric disorder or bipolar 
disorder.  

As set forth above, the RO granted service connection for bipolar 
disorder, effective March 13, 2007, the date of receipt of her 
claim to reopen.  Again, the law provides that the effective date 
of an award of compensation based on a claim to reopen after a 
final adjudication shall be the date of receipt of the 
application of the claim or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400(r).  Thus, the Board finds that 
the appropriate effective date for the award of service 
connection for bipolar disorder is March 13, 2007; the date the 
petition to reopen was received.  

In making the above determination, the Board has considered the 
doctrine of equitable tolling.  The Veteran has argued that she 
is entitled to an earlier effective date of February 29, 2000 
because she was unaware of the Court's November 2006 memorandum 
decision and that her mental disability caused her not to file 
her petition to reopen until March 13, 2007.  The application of 
equitable tolling within the context of Veterans law stems from 
Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 
453, 112 L.Ed.2d 435 (1990), wherein the Supreme Court held that 
equitable tolling may be applied to toll a statute of limitations 
"where the claimant has actively pursued his judicial remedies 
by filing a defective pleading during the statutory period, or 
where the complainant has been induced or tricked by his 
adversary's misconduct into allowing the filing deadline to 
pass."  The Supreme Court held that there is a rebuttable 
presumption that all federal statutes of limitations contain an 
implied equitable tolling provision.  Id.

But as it applies to the governing statute in this case, 38 
U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 
1137-38 (Fed. Cir. 2003) held that equitable tolling, which may 
be applied to a statute of limitations, does not apply to section 
5110 as it does not contain a statute of limitations but merely 
prescribes when benefits may begin and provides for an earlier 
effective date under certain limited circumstances.

The following year Barrett v. Principi, 363 F.3d 1316 (C.A.Fed. 
2004) expanded equitable tolling to apply not only where the 
claimant has been "induced or tricked by his adversary's 
misconduct" but also where his or her "failure to file was the 
direct result of a mental illness that rendered him or her 
incapable of 'rational thought or deliberate decision making.'" 
As Barrett dealt with the statute of limitation for filing 
appeals to the Board under 38 U.S.C.A. § 7266, it did not reverse 
Andrews on the point that the effective dates prescribed by 38 
U.S.C.A. § 5110 are not statutes of limitation.

Therefore, the controlling case law, Andrews (Holly) v. Principi, 
351 F.3d 1134 (Fed. Cir. 2003), is that equitable tolling does 
not apply to 38 U.S.C.A. § 5110.  And as the effective date 
established for the Veteran's bipolar disorder was based on § 
5110, the Board must continue to deny this appeal even with this 
additional consideration.  In fact, another more recent decision 
of the Federal Circuit Court also addressed this issue, cited to 
Andrews as still good law, and similarly concluded that equitable 
tolling is not an available remedy to an appellant under § 5110.  
See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per 
curiam).  Accordingly, the Veteran's equitable tolling argument 
must fail because she is asking the Board to "waive the express 
statutory requirements for an earlier effective date", which it 
cannot do.  See Edwards, 22 Vet. App. at 36- 37, quoting Andrews, 
351 F.3d at 1138.  Thus, the doctrine of equitable tolling is not 
for application in this case.  

For the reasons stated above, the Board finds that the 
appropriate effective date for the award of service connection 
for bipolar disorder is March 13, 2007; the date the petition to 
reopen was received.  Entitlement to an earlier effective date is 
not authorized by law.  The evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  See 38 
U.S.C.A. § 5107A(b)(West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than March 13, 2007 for 
the grant of service connection for bipolar disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


